UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4791


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RONALD DELANE BRYANT,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:01-cr-00096-NCT-1)


Submitted:    March 11, 2009                 Decided:    March 30, 2009


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd A. Smith, LAW FIRM OF TODD A. SMITH, Graham, North
Carolina, for Appellant. Robert Albert Jamison Lang, Assistant
United States Attorney, Winston-Salem, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ronald Delane Bryant was found in violation of the

terms and conditions of his supervised release and was sentenced

to    eighteen    months’        imprisonment,       to     be    followed      by    twelve

months of supervised release.               On appeal, counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967).                              In

the Anders brief, counsel suggests that Bryant’s sentence was

unreasonable due to his poor mental health and the challenging

conditions    of       the   environment        in   which       he    was   living   while

trying to complete supervised release.                    We affirm.

             This court reviews a sentence imposed as a result of a

supervised release violation to determine whether the sentence

was plainly unreasonable.               United States v. Crudup, 461 F.3d

433, 438 (4th Cir. 2006).               The first step in this analysis is

whether the sentence was unreasonable.                    Id. at 438.         This court,

in determining reasonableness, follows generally the procedural

and   substantive       considerations      employed         in       reviewing   original

sentences.       Id.    If a sentence imposed after a revocation is not

unreasonable, this court will not proceed to the second prong of

the   analysis--whether           the   sentence      was    plainly         unreasonable.

Id. at 439.

             Although        a   district   court     must       consider      the    policy

statements in Chapter Seven of the sentencing guidelines along

with the statutory requirements of 18 U.S.C. § 3583 (2006) and

                                            2
18 U.S.C. § 3553(a) (2006), the district court ultimately has

broad discretion to revoke its previous sentence and impose a

term of imprisonment up to the statutory maximum.                                Crudup, 461

F.3d at 439 (quoting United States v. Lewis, 424 F.3d 239, 244

(2d Cir. 2005)).            Finally, on review, this court will assume a

deferential appellate posture concerning issues of fact and the

exercise of discretion.              Id.

               Bryant’s        sentence        was      both            procedurally        and

substantively reasonable.                  Bryant’s most serious offense was a

grade     B    offense;       this    offense,       combined       with     his       criminal

history category of V, resulted in an advisory guidelines range

of   eighteen         to    twenty-four           months’     imprisonment.                U.S.

Sentencing Guidelines Manual (USSG) § 7B1.4(a) (2007).                                 Bryant’s

eighteen-month         sentence       was     within        the     two-year       statutory

maximum        and    his     advisory       guidelines           range.          18     U.S.C.

§ 3583(e)(3) (2006).             Prior to imposing sentence, the district

court heard the argument of counsel and Bryant’s allocution.

Additionally,         there    is    no     evidence    in        the    record    that     the

district court failed to consider the 18 U.S.C. § 3553(a) (2006)

factors       prior   to    imposing        sentence.         See       United     States    v.

Johnson, 138 F.3d 115, 118 (4th Cir. 1998).

               Bryant’s sentence, at the low end of the applicable

policy        statement     range,     was     also     substantively            reasonable.

Bryant admitted to multiple violations of the conditions of his

                                              3
supervised release and was given several opportunities by his

probation officer to comply with the terms and conditions of his

supervised      release     prior       to    the       probation       officer       filing   a

request for a summons.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Bryant’s sentence.                         This court requires that

counsel inform Bryant, in writing, of the right to petition the

Supreme     Court    of   the    United       States          for    further    review.        If

Bryant requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court    for       leave        to       withdraw       from    representation.

Counsel’s motion must state that a copy thereof was served on

Bryant.

             We dispense with oral argument because the facts and

legal    contentions      are     adequately            presented       in     the    materials

before    the   court     and    argument             would    not    aid    the     decisional

process.

                                                                                       AFFIRMED




                                                  4